



Exhibit 10(a)54


2015 EQUITY OWNERSHIP PLAN OF
ENTERGY CORPORATION AND SUBSIDIARIES
RESTRICTED STOCK UNITS AGREEMENT (STOCK SETTLED)


THIS RESTRICTED STOCK UNITS AGREEMENT (the “Agreement”), by and between Entergy
Corporation (“Entergy”) and A. Christopher Bakken III (“Grantee”), is effective
on April 6, 2016 (the “Effective Date”), as approved by the Personnel Committee
of the Entergy Board of Directors, subject to Grantee becoming a regular
full-time employee of an Entergy System Company employer (a “System Company
Employer”) on the Effective Date and being elected Chief Nuclear Officer of
Entergy as of the Effective Date. For purposes of this Agreement, Entergy shall
include any successor to its business or assets by operation of law or otherwise
and any entity that assumes or agrees to perform this Agreement.


1.Grant of Restricted Stock Units. Entergy hereby grants to Grantee, pursuant to
the 2015 Equity Ownership Plan of Entergy Corporation and Subsidiaries (the
“Equity Plan”), thirty thousand (30,000) Restricted Stock Units (the “Restricted
Units”), for the purposes of retaining Grantee’s full-time active services as
described herein through the Vesting Dates described below, and for Grantee’s
agreement to the terms and conditions of the Equity Plan and this Agreement.


2.Incorporation of Equity Plan. The Equity Plan is hereby incorporated by
reference and made a part hereof, and the Restricted Units and this Agreement
shall be subject to all terms and conditions of the Equity Plan, a copy of which
has been provided or otherwise made accessible to Grantee. Any capitalized term
that is not defined in this Agreement shall have the meaning set forth in the
Equity Plan.


3.Vesting of Restricted Units. The Restricted Units (excluding dividend
equivalents) shall vest as to one third (1/3rd) thereof on each of April 6,
2019, April 6, 2022 and April 6, 2025 (such dates, each a “Vesting Date”),
provided that Grantee remains continuously and actively employed through the
applicable Vesting Date as a regular full-time employee of a System Company
Employer and in the position of Chief Nuclear Officer or other Management Level
2 or above position through the applicable Vesting Date (“Vesting Criteria”).
For purposes of this Section 3, Grantee shall no longer be considered a regular
full-time employee of any System Company Employer on the date Grantee is no
longer actively employed on a full-time basis with any System Company Employer
for any reason, including without limitation because of Grantee’s resignation,
retirement, death, separation from employment due to disability, involuntary
termination of employment for any reason or no reason, or any other separation
from full-time active employment with Grantee’s System Company Employer, except
as otherwise required by law. If Grantee fails to meet the Vesting Criteria,
then Grantee shall not Vest in the Restricted Units, except as otherwise
provided in Section 5 of this Agreement.


4.Scheduled Payment of Restricted Units. If Grantee meets the Vesting Criteria
with respect to a given Vesting Date, then as soon as reasonably practicable
after such Vesting Date, but in no event later than the 15th day of the third
month following the end of the taxable year of Grantee’s System Company Employer
in which such Restricted Units are no longer subject to a substantial risk of
forfeiture, Entergy shall pay to Grantee, or Grantee’s beneficiary or estate (if
Grantee should die after vesting, but prior to the payment date), as the case
may be, a number of shares of Common Stock equal to the whole number of
Restricted Units that Vest on such Vesting Date, subject to withholding for all
federal, state and local deductions, tax withholdings, and other withholdings
and offsets that may apply or be required to be withheld in connection with such
payment, which shall





--------------------------------------------------------------------------------





be effected using the “net shares method” described in Section 9. Such payment
shall be made in accordance with the short-term deferral exception under Code
Section 409A and final regulations issued thereunder, as may be amended after
the Effective Date.


5.Accelerated Vesting. Notwithstanding the Vesting Criteria to the contrary and
subject to the terms of this Agreement:


(a)If Grantee incurs a CIC Separation from Service, then (i) the restrictive
covenants set forth in Sections 15(b), (c) and (d) hereof shall cease to apply
and (ii) the vesting of Grantee’s then-unvested Restricted Units shall
accelerate and Grantee shall fully vest in all Restricted Units upon the later
of (x) the date of such CIC Separation from Service and (y) the consummation of
the applicable Change in Control. In the event of accelerated vesting as
described in this Section 5(a), Entergy shall pay Grantee a number of shares of
Common Stock equal to the number of Restricted Units that vest in accordance
with this Section 5(a) as of the first regular payroll date for Grantee’s System
Company Employer following the later of the applicable Change in Control and
Grantee’s CIC Separation from Service; provided that, if Grantee’s CIC
Separation from Service occurs prior to the applicable Change in Control, then
(A) if the Restricted Units payable pursuant to this Section 5 would constitute
“nonqualified deferred compensation” for purposes of Code Section 409A, then
there shall not be an acceleration of any payment pursuant to this Section 5(a)
unless the applicable Change in Control constitutes a “change in control event”
within the meaning of Code Section 409A and (B) if the applicable Change in
Control does not constitute a “change in control event” within the meaning of
Code Section 409A, then the Restricted Units shall vest as above but be paid out
at the same time and in the same form as if Grantee had remained employed by a
System Company Employer through the Vesting Date, subject to the terms of
Section 28 of the Equity Plan. Notwithstanding anything herein to the contrary,
if, following the occurrence of a Potential Change in Control and prior to the
occurrence of a Change in Control, Grantee incurs a Separation that would be a
CIC Separation from Service if it occurred during a Change in Control Period,
then the then-unvested Restricted Units shall remain outstanding and unvested
until a Change in Control, but if the Potential Change in Control does not
result in a Change in Control by the earlier of (x) the date that is ninety (90)
days after the date of the Grantee’s separation, and (y) the last Vesting Date,
the unvested Restricted Units shall be cancelled and forfeited,


(b)If (i) Grantee resigns and terminates employment with all System Companies
after April 6, 2022 and prior to April 6, 2025 and (ii) within the two (2) week
period beginning on the effective date of such termination of employment, as
approved by the Committee, the Chief Executive Officer of Entergy, in his sole
discretion, provides notice to Grantee in writing that a Pro Rata Portion of the
Restricted Units shall vest, then the vesting of a Pro Rata Portion of the
Restricted Units shall accelerate and Entergy shall pay Grantee in full
satisfaction of Grantee’s rights with respect to such Restricted Units a number
of shares of Common Stock equal to the number of Restricted Units that vest in
accordance with this Section 5(b) on the first regular payroll date for
Grantee’s System Company Employer following the date of such written notice. For
purposes of this Agreement, “Pro Rata Portion” means that number of Restricted
Units determined by multiplying (x) 10,000 by (y) a fraction, the numerator of
which is the number of days after April 6, 2022 that precede the effective date
of Grantee’s termination of employment with all System Companies and the
denominator of which is 1,096.


(c)If during the period beginning on the Effective Date and ending on April 5,
2019, Grantee’s System Company Employer terminates Grantee’s System Company
employment for





--------------------------------------------------------------------------------





any reason other than for Cause (as defined in Section 5(e)) and other than as a
result of Grantee’s death or Total Disability (as defined in Section 5(f)), and
Grantee has otherwise satisfied the Vesting Criteria through the date of such
termination of employment, then, provided that such termination of employment
constitutes a “separation from service” as defined in Section 409A of the Code,
(A) Grantee shall fully vest in the 10,000 Restricted Units that would otherwise
have vested on the Vesting Date that is the first to occur following the
termination date if Grantee had satisfied the Vesting Criteria through such
Vesting Date, and (B) provided that Grantee executes and returns to Entergy a
release of claims against Entergy and the System Companies and its and their
subsidiaries, affiliates, successors, employees, directors and agents in a form
satisfactory to Entergy within forty-five (45) days after the termination date,
and such release becomes effective and irrevocable and, subject to Section 28 of
the Equity Plan, Entergy shall pay Grantee a number of shares of Common Stock
equal to the number of Restricted Units that vest in accordance with this
Section 5(c) on the sixtieth (60th) day after the termination date. Any
Restricted Units that have not previously vested as of the termination date and
which do not vest in accordance with this Section 5(c) shall terminate and be
forfeited.


(d)If Grantee’s System Company employment terminates as a result of Grantee’s
death or Total Disability at any time prior to the final Vesting Date and
Grantee has otherwise satisfied the Vesting Criteria through the termination
date, then, provided that such termination of employment constitutes a
“separation from service” as defined in Section 409A of the Code, (i) Grantee
shall fully vest in the 10,000 Restricted Units that would otherwise have vested
on the Vesting Date that next follows the termination date if Grantee had
satisfied the Vesting Criteria through such Vesting Date, and (ii) subject to
Section 28 of the Equity Plan, Entergy shall pay Grantee, or in the case of
Grantee’s death, his estate, a number of shares of Common Stock equal to the
number of Restricted Units that vest in accordance with Section 5(d)(i) as soon
as reasonably practicable after such termination date, but in no event later
than the 15th day of the third month following the end of the taxable year in
which the termination date occurs. Any Restricted Units that have not previously
vested as of the termination date and which do not vest in accordance with
Section 5(d)(i) shall terminate and be forfeited.


(e)“Cause” shall mean (A) embezzlement, theft, larceny, material fraud, or other
acts of dishonesty; (B) failure by Grantee to attempt in good faith to perform
his duties in a quality and professional manner; (C) material neglect or
intentional disregard of Grantee’s duties; (D) any material violation by Grantee
of any Entergy System Company policy or procedure or the Code of Entegrity, as
any such document may be amended from time to time, or any applicable law or
regulation; (E) indictment for, conviction of, or entry of a plea of guilty or
nolo contendere to a felony crime or to any other crime that has or may have a
material adverse effect on Grantee’s ability to carry out Grantee’s duties or
upon the reputation of any Entergy System Company; (F) insubordination; (G)
willful misconduct having or, in the discretion of the Board, that would have an
adverse impact economically or reputation-wise on any Entergy System Company;
(H) violation by Grantee of any agreement Grantee has with any Entergy System
Company; or (I) unauthorized disclosure by Grantee of confidential or
proprietary information of any Entergy System Company or other breach of a
restrictive covenant described herein or otherwise in an agreement with an
Entergy System Company.


(f)“Total Disability” shall mean that Grantee is unable to perform the material
and substantial duties of his job due to sickness or injury and is eligible to
receive long-term disability benefits under the Entergy Corporation Companies’
Benefits Plus Long Term Disability Plan (“Disability Plan”). The determination
of Total Disability shall be made by the third-party claims





--------------------------------------------------------------------------------





administrator or the insurance company providing long-term disability insurance
coverage under the Disability Plan. In the absence of a System Company-sponsored
long-term disability plan or if Grantee is otherwise ineligible to participate
in a System Company-sponsored long-term disability plan, the Committee shall
make the determination of Total Disability.


The time and form of any payments to which Grantee may be entitled pursuant to
this Section 5 are subject to the requirements and limitations set forth in
Section 28 of the Equity Plan. Any payment to Grantee pursuant to this Section 5
shall be subject to withholding for all federal, state and local deductions, tax
withholdings, and other withholdings and offsets that may apply or be required
to be withheld in connection with such payment, which withholding shall be
effected using the “net shares method” described in Section 9.


6.Termination and Forfeiture of Restricted Units. Except as otherwise provided
in this Agreement, this Agreement (other than the restrictive covenants set
forth in Section 15) shall terminate and the then-unvested Restricted Units
shall be forfeited on the date on which Grantee’s full-time employment with all
System Company Employers terminates. Further, except as otherwise provided in
Section 5 of this Agreement, if Grantee fails to meet a condition of the Vesting
Criteria at any time prior to a given Vesting Date, then Grantee shall not vest
in any then-unvested Restricted Units and shall forfeit all unvested Restricted
Units.


7.Compliance with Code Section 409A Limitations. Notwithstanding any provision
to the contrary, all provisions of this Agreement shall be construed,
administered and interpreted to comply with or be exempt from Code Section 409A,
and, if necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Code Section 409A or final
regulations issued thereunder. Specifically, the terms “termination” and
“termination of employment” shall be applied in a manner consistent with the
definition of “separation from service” within the meaning of Code Section 409A.
A right of any System Company, if any, to offset or otherwise reduce any sums
that may be due or become payable by any System Company to Grantee by any
overpayment or indebtedness of Grantee shall be subject to limitations imposed
by Code Section 409A. For purposes of the limitations on nonqualified deferred
compensation under Code Section 409A, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation for purposes of
applying the Code Section 409A deferral election rules and the exclusion from
Code Section 409A for certain short-term deferral amounts. Amounts payable under
this Agreement shall be excludible from the requirements of Code Section 409A,
to the maximum possible extent, either as (i) short-term deferral amounts (e.g.,
amounts payable no later than the 15th day of the third month following the end
of the taxable year of Grantee’s System Company Employer in which such
Restricted Units are no longer subject to a substantial risk of forfeiture), or
(ii) under the exclusion for involuntary separation pay provided in Treasury
Regulations Section l.409A-l(b)(9)(iii). To the extent that deferred
compensation subject to the requirements of Code Section 409A becomes payable
under this Agreement to Grantee at a time when Grantee is a “specified employee”
(within the meaning of Code Section 409A), any such payments shall be delayed by
six months to the extent necessary to comply with the requirements of Code
Section 409A(a)(2)(B).


8.Restricted Units Nontransferable. Restricted Units awarded pursuant to this
Agreement may not be sold, exchanged, pledged, transferred, assigned, or
otherwise encumbered, hypothecated or disposed of by Grantee (or any
beneficiary) other than by will or laws of descent and distribution or otherwise
as the Equity Plan may allow.


9.Withholding Taxes. Grantee’s System Company Employer shall have the right to
require Grantee to remit to it, or to withhold from other amounts payable to
Grantee, an amount





--------------------------------------------------------------------------------





sufficient to satisfy all federal, state and local tax withholding requirements.
Entergy will use the “net shares method” to satisfy any tax withholding
obligation, which means Entergy will reduce the number of shares of Common Stock
in respect of any vested Restricted Units otherwise payable to Grantee under the
terms and obligations of the Agreement by the number of vested shares of Common
Stock necessary to cover such obligation. Depending upon the state or states in
which Grantee resides or has resided, or performs or has performed services, in
the current, prior and future tax years, Grantee may be subject to income tax in
one or more states or jurisdictions. Grantee should consult Grantee’s personal
tax advisor to determine the states or jurisdictions in which Grantee owes
income tax and/or is required to file an individual income tax return, based on
Grantee’s particular circumstances. In no event shall Entergy or any other
System Company have any liability to Grantee for Grantee’s individual income tax
liability, for withholding or failing to withhold taxes, or for remitting or
failing to remit taxes with respect to Grantee’s income, including, without
limitation, in the event that Grantee is subject to penalty tax pursuant to
Section 409A of the Code.


10.Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of Delaware without regard to its principles of conflict
of laws.


11.Amendments. The Equity Plan may be amended, modified or terminated only in
accordance with its terms. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Grantee and such officer as may be specifically
designated by the Committee. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.


12.Rights as a Shareholder. Neither Grantee nor any of Grantee’s successors in
interest shall have any rights as a shareholder of Entergy with respect to any
Restricted Units, including without limitation the right to any dividends or
dividend equivalents.


13.Agreement Not a Contract of Employment. Grantee’s employment with Grantee’s
System Company Employer shall remain at will. Neither the Equity Plan, the
granting of the Restricted Units, this Agreement nor any other action taken
pursuant to the Equity Plan or this Agreement shall constitute or be evidence of
any agreement or understanding, express or implied, that Grantee has a right to
continue as an employee of any System Company Employer for any period of time or
at any specific rate of compensation.


14.Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand-delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, if to Grantee, to
Grantee’s last known address as shown in the personnel records of Grantee’s
System Company Employer, and if to Entergy or Grantee’s System Company Employer,
to the following address shown below or thereafter to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon actual
receipt:


If to Entergy or Grantee’s System Company Employer:


Entergy Services, Inc.
Attention: General Counsel
639 Loyola Avenue, 26th Floor





--------------------------------------------------------------------------------





New Orleans, LA 70113-3125


15.Restrictive Covenants. In consideration of the grant to Grantee of the
Restricted Units set forth herein, Grantee hereby agrees to the following
restrictive covenants:


(a)Confidentiality. Grantee acknowledges that Grantee’s position is one that
places Grantee in a unique position of confidence and trust with respect to the
System Companies and provides Grantee with access to non-public confidential
information of the System Companies. Grantee acknowledges that Entergy and the
System Companies have expended and will continue to expend substantial amounts
of time, money and effort to develop effective business and regulatory
strategies, methodologies and technology, to build good employee, customer,
regulatory and supplier relationships and goodwill, and to build an effective
organization. Grantee acknowledges that Entergy has a legitimate business
interest and right in protecting the System Companies’ Confidential Information
and that the System Companies would be seriously damaged by the disclosure of
Confidential Information and the loss or deterioration of the System Companies’
business and regulatory strategies or its employee, regulatory, supplier and
customer relationships and goodwill. Grantee therefore agrees that, from the
date of Grantee’s execution of this Agreement and during Grantee’s employment or
other service with any System Company and at all times thereafter, Grantee shall
hold in a fiduciary capacity for the benefit of the System Companies and, other
than as authorized by a System Company, as required by law, in the proper
performance of Grantee’s duties and responsibilities, or as otherwise provided
in this Section 15(a), Grantee shall not disclose, directly or indirectly, to
any person or entity or use for any purpose other than the furtherance of
Grantee’s duties, responsibilities and obligations to Entergy and any other
System Company, any Confidential Information without the prior written consent
of the Chief Executive Officer of Entergy. For purposes of this Agreement,
“Confidential Information” means any and all information and knowledge regarding
(i) the System Companies’ utility business, including the generation,
transmission, brokering, marketing, distribution, sale and delivery of electric
power or generation capacity (through regulated utilities or otherwise), and its
natural gas distribution business, (ii) the Entergy Wholesale Commodities
business, including the ownership, development, management or operation of power
plants and power generation facilities (including, without limitation, nuclear
power plants) and the provision of operations and management services (including
decommissioning services) with respect to power plants and the sale of the
electric power produced by the System Companies’ operating plants to wholesale
customers, and (iii) the System Companies’ proprietary methods and methodology,
technical data, trade secrets, know-how, research and development information,
product plans, customer lists, specific information relating to products,
services and customers or prospective customers (including, but not limited to,
customers or prospective customers of the System Companies with whom Grantee
becomes acquainted during Grantee’s relationship with Entergy), books and
records of the System Companies, corporate and strategic relationships,
suppliers, markets, computer software, computer software development,
inventions, processes, formulae, technology, designs, drawings, technical
information, source codes, engineering information, hardware configuration
information, and matters of a business nature such as information regarding
marketing, costs, pricing, finances, financial models and projections, billings,
employees, new or existing business or economic development plans, initiatives,
and opportunities, or any other similar business information made available to
Grantee prior to or during Grantee’s employment with a System Company or
otherwise in connection with Grantee’s relationship with the System Companies.
Confidential Information shall also include non-public information concerning
any director, officer, employee, shareholder, or partner of any System Company.
Notwithstanding the foregoing, Grantee may disclose Confidential Information as
follows: (A) to the extent that the Confidential information becomes generally
known to and available for use by the public other than as a result of the acts
or omissions of Grantee or





--------------------------------------------------------------------------------





Grantee’s agents in violation of this Agreement, (B) to the extent necessary
when providing safety-related or other information to the Nuclear Regulatory
Commission (“NRC”) on matters within the NRC’s regulatory jurisdiction, (C) when
participating in “protected activities”, as defined in Section 211 of the Energy
Reorganization Act of 1974 and in C.F.R. Part 50.7 or when engaging in
activities protected by the National Labor Relations Act (both, “Protected
Activities”), (D) when required to do so by a court of law, by any governmental
agency or administrative or legislative body with jurisdiction to order Grantee
to divulge, disclose or make accessible such information, provided that, to the
extent permitted by applicable law, Grantee shall give immediate written notice
to Entergy of such requirement and reasonably cooperate with any attempt by any
System Company to obtain a protective order or similar treatment, and disclose
no more information than is so required. Notwithstanding anything else in this
Section or in this Agreement, Grantee may make disclosure in order to exercise
Grantee’s rights as a whistleblower under the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, the Securities and Exchange Commission Rule
21F-17(a) or any similar federal or state law, and in such cases, Grantee shall
have no obligation to seek prior approval of any Entergy System Company or to
inform any Entergy System Company of such disclosure. Grantee shall deliver to
Entergy prior to Grantee’s termination of employment with all System Company
employers, or at any other time requested by any System Company, (I) all
electronic devices provided to Grantee by any Entergy System Company and (II)
all memoranda, notes, plans, records, reports, computer files, disks and tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to Confidential Information or the business of any Entergy
System Company which Grantee may then possess or have under Grantee’s control.
Upon Grantee’s termination of employment with all Employers, Grantee may not
retain or use any such item described in the preceding sentence for any purpose,
unless otherwise agreed in writing. Grantee agrees that Grantee’s obligation not
to disclose materials of the type within the definition of Confidential
Information, and Grantee’s obligation to return, and, upon Grantee’s termination
of employment with all System Companies, not to retain or use, materials and
tangible property described in this Section shall also extend to such types of
information, materials and tangible property of customers of and suppliers to
the System Companies and to other third parties, in each case who may have
disclosed or entrusted the same to any System Company or to Grantee during
Grantee’s employment with any System Company.


(b)Non-Competition. Without prior written approval of Grantee’s last System
Company Employer, Grantee agrees that, except as explicitly set forth in Section
3(b)(ii) of the letter agreement, dated January 28, 2016, between Grantee and
Entergy Services, Inc., during the period of Grantee’s employment or service
with any System Company Employer and for a period of 12 months following the
termination of such employment or service for any reason (the “Restricted
Period,”) Grantee shall not engage, directly or indirectly, in “Competitive
Activities” (as defined below) anywhere in the “Restricted Territory” (as
defined below). Competitive Activities means that Grantee is or becomes engaged
in any manner, directly or indirectly, either alone or with any person, firm or
corporation in any business, enterprise (including research and development),
operation, or activity in any respect competitive with any aspect of the
“Business” (as defined below), including as an equity holder, partner, trustee,
promoter, technician, engineer, analyst, agent, representative, broker,
supplier, advisor, manager or officer, director, consultant or employee of any
such entity, or by associating with, aiding or abetting or providing information
or financial assistance to, or by having any other financial interest in, any
such entity. “Business” shall mean the business of Entergy and all other System
Companies, including the generation, transmission, brokering, marketing,
distribution, sale (whether retail or wholesale) and delivery of energy or
generation capacity, the ownership, development, management or operation of
power plants and power generation facilities (including, without limitation,
nuclear power plants), the provision of operations and management





--------------------------------------------------------------------------------





services (including decommissioning services) with respect to power plants, and
any business that researches, develops, manufactures, offers, sells,
distributes, makes commercially available, or provides any product or service
that competes with any products, services or offerings of any System Company or
any product, service or offering that any System Company was actively developing
during Grantee’s relationship with any System Company. Grantee acknowledges
that, as a result of Grantee’s high level position in the System Company
Employer’s management, Grantee has broad and substantial knowledge of the System
Companies’ business in each of the foregoing areas, and Grantee therefore agrees
that this restriction is reasonable in scope and necessary to protect the System
Companies’ Confidential Information and legitimate, economic interests.
Notwithstanding the foregoing, Grantee may passively own 1% or less of the
outstanding stock or other equity interests of any publicly traded entity
without being in violation of this Section 15(b). “Restricted Territory” means
each and every county, province, state, city, parish or other political
subdivision or territory of the United States in which any System Company is
engaging in the Business, or otherwise distributes, licenses or sells its
products or services, including Arkansas, Connecticut, District of Columbia,
Louisiana, Massachusetts, Michigan, Mississippi, Nebraska, New York, Texas, and
Vermont and any other state in which any System Company engages in Business at
any time during the Restricted Period and, with respect to the State of
Louisiana, means the following Parishes: Acadia, Allen, Ascension, Assumption,
Avoyelles, Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron,
Catahoula, Claiborne, Concordia, Dc Soto, East Baton Rouge, East Carroll, East
Feliciana, Evangeline, Franklin, Grant, Iberia, Iberville, Jackson, Jefferson,
Jefferson Davis, Lafayette, Lafourche, La Salle, Lincoln, Livingston, Madison,
Morehouse, Natchitoches, Orleans, Ouachita, Plaquemines, Point Coupee, Rapides,
Red River, Richland, Sabine, Saint Bernard, St. Charles, St. Helena, Saint
James, Saint John the Baptist, Saint Landry, Saint Martin, Saint Mary, Saint
Tammany, Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon, Washington,
Webster, West Baton Rouge, West Carroll, West Feliciana and Winn.


(c)Non-Solicitation. Grantee agrees that, during the period of Grantee’s
employment or service with any System Company and for a period of 12 months
following the termination of such employment or service for any reason, except
in the good faith performance of Grantee’s duties to the System Companies,
Grantee shall not: (i) (A) directly or indirectly advise, solicit, induce, hire,
encourage or assist in the hiring process, or advise, cause, encourage or assist
others to solicit, induce or hire, any employee of any System Company in the
Restricted Territory or any individual who was an employee of any System Company
in the Restricted Territory at any time during the six-month period immediately
prior to such action or (B) induce, encourage, persuade or cause others to
induce, encourage, or persuade any employee or consultant of any System Company
to cease providing services to any System Company within the Restricted
Territory or in any way to modify such employee’s or consultant’s relationship
with any System Company or (ii) within the Restricted Territory, directly or
indirectly solicit or accept the trade, business or patronage of any clients,
customers or vendors or prospective clients, customers or vendors of any System
Company in furtherance of any Competitive Activity or encourage, advise, or
assist such clients, customers or vendors or prospective clients, customers or
vendors to in any way modify their relationship with any System Company. The
foregoing non-solicitation (but not other limitations in this Section) shall not
be violated by general advertising not targeted at the foregoing persons or
entities or the use of a search firm with which Grantee has had no involvement
with respect to placement of the position.


(d)Non-Disparagement. Grantee agrees that, to the fullest extent permitted by
applicable law, Grantee will not at any time (whether during or after Grantee’s
employment or service with any System Company), other than in the proper
performance of Grantee’s duties, publish or communicate to any person or entity
any “Disparaging” (as defined below) remarks, comments or





--------------------------------------------------------------------------------





statements concerning any System Company or any of their respective directors,
officers, employees, successors and assigns (each a ‘System Company Party”),
except to the extent necessary when providing safety-related or other
information to the NRC on matters within the NRC’s regulatory jurisdiction or
when participating in protected activities, as described in Section 15(a) above.
Entergy will instruct its directors and senior executive officers at the time of
Grantee’s termination of employment to not publish or communicate to any person
or entity any Disparaging (as defined below) remarks, comments or statements
about Grantee, provided that the foregoing shall not limit statements in the
good faith performance of their duties or as legally required. “Disparaging”
remarks, comments or statements are those that are intended to, or could be
construed in a manner so as to, impugn, discredit, injure or impair the
business, reputation, character, honesty, integrity, judgment, morality or
business acumen or abilities in connection with any aspect of the operation of
the business of the individual or entity being disparaged.


(e)Restrictive Covenants Contained in Other Agreements. Notwithstanding any
provision contained herein to the contrary, to the extent that Grantee is
subject to an employment agreement or any other agreement which contains
restrictive covenants that are stricter than the restrictive covenants contained
herein, the restrictive covenants set forth in such other agreement shall not be
limited by the restrictive covenants herein.


(f)Enforcement. Grantee hereby agrees that the covenants set forth in Sections
15(a), (b), (c) and (d) are reasonable with respect to their scope, duration,
and geographical area. If the final judgment of a court of competent
jurisdiction declares that any term or provision of Sections 15(a), (b), (c) or
(d) is invalid or unenforceable, Grantee and Entergy hereby agree that the court
making the determination of invalidity or unenforceability shall have the power
to reform the unenforceable term or provision, including to delete, replace, or
add specific words or phrases, but only to the narrowest extent necessary to
render the provision valid and enforceable (provided that in no event shall the
length of any restrictive covenant or its scope be extended or expanded), and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment on enforceability may be appealed. Grantee’s
agreement to the restrictions provided for in this Agreement and Entergy’s
agreement to grant the Award are mutually dependent consideration. Therefore,
notwithstanding any other provision to the contrary in this Agreement, if the
enforceability of any material restriction applicable to Grantee as provided for
in this Section 15 is challenged and found unenforceable by a court of law, then
Entergy shall have the right to terminate this Agreement and recover from
Grantee all shares of Common Stock paid to Grantee pursuant to this Agreement
and any amounts received by Grantee on the date of sale, transfer, or other
disposition if Grantee has sold, transferred, or otherwise disposed of any
shares of Common Stock received in respect of the Restricted Units. This
provision shall be construed as a return of consideration or ill-gotten gains
due to the failure of Grantee’s promises and consideration under the Agreement,
and not as a liquidated damages clause. In addition, in the event of Entergy’s
termination of this Agreement, Grantee shall immediately forfeit all unvested
Restricted Units and all vested and unpaid Restricted Units. Grantee further
hereby agrees that, in the event of a breach by Grantee of any of the provisions
of Sections 15(a), (b), (c) or (d), monetary damages shall not constitute a
sufficient remedy. Consequently, in the event of any such breach or threatened
breach, Entergy or a System Company may, in addition to and without prejudice to
other rights and remedies existing in its favor, apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce or prevent any violations of the provisions
hereof, in each case without the requirement of posting a bond or proving actual
damages and without having to demonstrate that money damages would be
inadequate. Such remedies shall not be deemed the exclusive remedies for a
breach, but shall be in addition to all remedies available at law or in equity,
including, but not limited to, attorneys’





--------------------------------------------------------------------------------





fees and costs, Grantee hereby agrees and acknowledges that the restrictions
contained in Sections 15(a), (b), (c) and (d) do not preclude Grantee from
earning a livelihood, nor do they unreasonably impose limitations on Grantee’s
ability to earn a living. Grantee acknowledges that Grantee has carefully read
this Agreement and Grantee has given careful consideration to the restraints
imposed upon Grantee by this Agreement, and Grantee is in full accord as to
their necessity for the reasonable and proper protection of confidential and
proprietary information of any System Company now existing or to be developed in
the future.


(g)Forfeiture/Rescission Upon Breach of Section 15. In addition to the remedies
of Entergy and the System Companies set forth in Section 15(f) herein, in the
event of a breach by Grantee of any of the provisions of Sections 15(a), (b),
(c) or (d), Grantee shall immediately forfeit all unvested Restricted Units and
all vested and unpaid Restricted Units and shall repay to Entergy all shares of
Common Stock paid to Grantee pursuant to this Agreement and any amounts received
by Grantee on the date of sale, transfer, or other disposition if Grantee has
sold, transferred, or otherwise disposed of any shares of Common Stock received
in respect of the Restricted Units.


(h)For purposes of this Section 15, “System Company” shall include Entergy and
all other System Companies, as well as the subsidiaries and affiliates of each
(collectively, the Company Affiliates”). Grantee and Entergy agree that each of
the Company Affiliates is an intended third-party beneficiary of this Section
15, and further agree that each of the Company Affiliates is entitled to enforce
the provisions of this Section 15 in accordance with its terms. Notwithstanding
anything to the contrary in this Agreement, the terms of the restrictive
covenants set forth in this Section 15 shall survive the termination of this
Agreement and shall remain in full force according to their respective terms.


16.Validity. Except as specifically provided in Section 15(f), the invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.


17.Payment in Error. To the maximum extent permitted by applicable law, in the
event that a payment is made to Grantee or Grantee’s successor (whether in cash,
stock or other property) in error that exceeds the amount to which Grantee and
Grantee’s successor is entitled pursuant to the terms and conditions of this
Agreement or the Equity Plan (such excess amount, an “Excess Payment”), Grantee
or Grantee’s successor will repay to Entergy, and Entergy shall have the right
to recoup from Grantee or Grantee’s successor such Excess Payment by notifying
Grantee or Grantee’s successor in writing of the nature and amount of such
Excess Payment together with (i) demand for direct repayment to Entergy by
Grantee or Grantee’s successor in the amount of such Excess Payment or (ii)
reduction of any amount(s) owed to Grantee or Grantee’s successor by Entergy or
any other System Company by the amount of the Excess Payment.


18.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
which is effective as of the Effective Date.


ENTERGY CORPORATION


/s/ Donald W. Vinci
By: Donald W. Vinci
SR VP, HR/Chief Diversity Officer


Date: 1/28/2016


The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement and to all the terms and provisions of the Equity Plan
herein incorporated by reference. The undersigned further acknowledges that the
Equity Plan and Equity Plan Prospectus are available to Grantee on Entergy’s
internal internet page.


/s/ A. Christopher Bakken
A. Christopher Bakken III, Grantee





